DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally perpendicular" in claim 10 is a relative term which renders the claim indefinite.  The term "generally perpendicular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US 2,095,340).
Regarding claim 1 , Meyer discloses an anchor device (fig. 6) for repairing soft tissue with a suture (examiner notes that the connector device of Meyer is fully capable of being used in combination with sutures), comprising: an anchor body comprising a wall (the base in combination with elements 44 and 45), the wall having an opening formed therein; a prong member 29, the prong member including a proximal portion formed integrally with the wall and a distal portion extending into the opening, the distal portion including a peripheral edge extending into the opening, the peripheral edge spaced apart from an inner edge of the opening; and a retention tab 47 formed on the distal portion, the retention tab extending from the peripheral edge towards the inner edge of the opening.
Regarding claim 2, the anchor body comprises a substantially flat wall (see fig. 3).

Regarding claim 4, the anchor body comprises a wall having a concave surface on at least one side (fig. 6, the inner surface of where element 44 connects to the base).
Regarding claim 5, the prong member (fig. 6, element 29) is substantially parallel to the wall 44.
Regarding claim 6, the wall fully surrounds the prong member in at least one planar dimension (fig. 6, in the planar dimension going from left to right).
Regarding claim 7, the wall comprises a first surface (fig. 6, on element 44) and a second surface (on element 45), the first and second surfaces positioned on opposing side of the prong member.
Regarding claim 8, the first surface includes a first distal bent portion (fig. 6, element 36 of element 44), and the second surface includes a second distal bent portion (element 36 of element 45), and the first and second distal bent surfaces are bent towards each other.
Regarding claim 8, the first surface includes a first distal bent portion (fig. 6, element 36 of element 44), and the second surface includes a second distal bent portion (element 36 of element 45), and the first and second distal bent surfaces are bent towards the prong member.
Regarding claim 10, the wall includes at least one fixation tab (fig. 6, element 45) extending outward from the wall in a generally perpendicular direction. Examiner notes that, in this rejection, the wall is just the base in combination with element 44.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.W/Examiner, Art Unit 3771    

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771